Citation Nr: 0501570	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  03-26 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.  

2.  Entitlement to service connection for a bilateral foot 
disorder.  

3.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran's active military service extended from February 
1968 to October 1969 and from August 1978 to February 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the veteran's claims for service connection for 
low back, bilateral foot and bilateral knee disabilities.  

The veteran also appealed that part of the September 2002 RO 
decision that denied his claim for service connection for a 
skin disease.  An RO decision in September 2003 granted 
service connection  for dermatophytosis with tinea corporis 
and tinea pedis, bilateral, and assigned a zero percent 
rating under 38 C.F.R. § 4.118, Diagnostic Code 7813, 
effective July 29, 2002.  As the veteran has not appealed the 
rating or effective date assigned for this disability, such 
issues are not before the Board at this time.  See, e.g., 
Grantham v. Brown, 114 F. 3d 1156 (1997). 

The issues of entitlement to service connection for bilateral 
foot and low back disorders are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim for service 
connection for a bilateral knee disorder and has notified him 
of the information and evidence necessary to substantiate 
this claim.  

2.  The veteran was evaluated and treated for knee symptoms 
during service; however, his separation examination was 
negative for any abnormal knee findings and a recent VA 
examination ruled out a current disability of either knee 

CONCLUSION OF LAW

Service connection for a claimed bilateral knee disorder is 
not warranted..  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letters of August 2002 and March 
2004 discloses that they complied with all the requirements 
as described by the Court.  The wording of the VCAA notices, 
and especially the March 2004 letter, adequately informed the 
claimant that he should provide "any" evidence in his 
possession pertaining to the claim; that he should give VA 
everything he had pertaining to the claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was done in this case with a VCAA notice letter being sent in 
August 2002, before the initial rating decision in  September 
2002.  Moreover, the file reflects a continuous flow of 
information to the veteran.  The rating decision, statement 
of the case, and supplemental statement of the case, as well 
as the VCAA letter of August 2002 and the up-dated VCAA 
notice of March 2004, notified the veteran and his 
representative of the status of the evidence as it was 
developed and of the need for substantiating evidence from 
him.  Any deficits in the original notice were cured long 
before the case came to the Board and are no more than non-
prejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  All relevant Federal records have been obtained.  
The service medical records are in the claims folder.  The 
veteran's knees have been examined by VA and a medical 
opinion rendered.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  There is no reasonable possibility that further 
assistance would aid in substantiating the knee claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2004).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002).  Analysis of this provision discloses that there are 
three essential elements, which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Of particular importance in this case is the need for a 
current disability.  Service connection cannot be granted 
unless there is a current disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2004).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2004).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

Background  The service medical records show that, in 
November 1992, the veteran was treated for a cold.  There is 
no record of knee complaints, findings, diagnosis, or 
treatment.  

In April 1994, the veteran complained of pain in his knees.  
There were no abnormal knee findings.  There were no further 
knee complaints noted in the service medical records.  The 
report of the December 1996 examination for separation from 
service shows that the veteran's lower extremities were 
normal.  

Upon an October 2003 VA joints examination, the veteran 
stated that, in November 1992, he had instability of his left 
knee as the result of a fall.  He had an injection of the 
knee with improvement.  He had not had any instability in the 
left knee since 1992.  He denied any history of right knee 
injury.  He denied any current acute aching, stiffness, pain 
or discomfort in either knee.  There were no periods of 
flare-ups.  No crutches, brace, cane, corrective shoes, etc. 
were needed.  There were no episodes of dislocation or 
recurrent subluxation.  The veteran worked on an assembly 
line and had not lost time from work, due to knee pain, in 
the past year.  

On physical examination it was noted that the knee joints 
were not painful on motion.  Repetitive movement did not 
cause additional limitation due to pain, fatigue, 
incoordination, weakness or lack of endurance.  There was no 
objective evidence of painful motion, heat, redness, 
swelling, or tenderness of either knee.  There were no gait 
or functional impairments regarding the knees, on standing or 
walking.  The range of knee motion was normal with flexion to 
140 degrees and extension to the 0 degree position.  
Stability of both knees was intact.  The medial and lateral 
collateral, as well as the anterior and posterior cruciate 
ligaments were intact, bilaterally.  The medial and lateral 
menisci were intact.  

The diagnosis was a history of left knee instability in 1992, 
resolved.  The doctor noted that the veteran did not have any 
current active symptoms or discomfort in either knee.  In the 
doctor's opinion, any new complaints the veteran might have 
would be considered to be less likely than not related to 
military service.  

Analysis  Under the applicable law and regulations, VA may 
only grant service connection for a current disability.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).   Moreover, 
whether there is a current disability is a matter of medical 
diagnosis requiring the opinion of a trained medical 
professional.  38 C.F.R. § 3.159(a)(1) (2004).  On this 
issue, the RO has obtained the opinion of a trained medical 
professional in accordance with VCAA.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002).  That opinion was to the effect that 
there is no current disability, only a history of an old 
injury in 1992, which resolved.  Review of the examination 
report shows that the opinion is well supported by normal and 
negative examination findings.  There is no contrary medical 
evidence of record.  That is, there is no competent evidence 
in the claims file of a current disability of either knee.  
The Board finds that the October 2003 VA examination that 
ruled out a disability of either knee was thorough in nature 
and included a complete clinical evaluation of both knees.  

In sum, while the veteran was evaluated and treated for knee 
symptoms during service, his separation examination was 
negative for any abnormal knee findings and a recent VA 
examination ruled out a current disability of either knee.  
Under these circumstances, service connection for a 
disability of either knee is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a bilateral knee disorder is denied.  


REMAND

There has been a significant change in the law affecting this 
appeal.  As noted above, VCAA redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  Of 
specific importance in this case are the provisions of 
38 U.S.C.A. § 5103A(d) relating to medical examinations.  The 
veteran reports that he has foot and back disabilities as a 
result of injury in service.  The service medical records 
show that he was evaluated and treated for back pain in April 
1994.  He sustained a left foot injury in July 1994, which 
resulted in localized swelling and paresthesias.  While his 
separation examination was negative for any pertinent 
abnormal objective findings, the veteran did complain of foot 
trouble at that time.  Moreover, he contends, in essence, 
that he has had low back and bilateral foot symptoms since 
his separation from service in February 1997.  

While the veteran was afforded a VA examination of his knees 
in October 2003, he has not been provided an examination to 
evaluate his feet or low back.  In view of the foregoing, to 
include the findings recorded in the service medical records, 
the nature of the veteran's contentions, and his relatively 
recent separation from service, it is the Board's judgment 
that an examination that includes nexus opinions relating to 
his bilateral foot and low back disabilities is warranted.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).

Accordingly, the claims for service connection for a 
bilateral foot disorder and a low back disorder are REMANDED 
for the following action:  

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159 (2003).  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  

2.  Any private or VA clinical records 
relating to the veteran's low back or 
bilateral foot disabilities that have not 
been obtained should be secured and 
associated with the claims folder.  

3.  The veteran should be scheduled for a 
VA orthopedic examination for the purpose 
of determining the nature, extent and 
etiology or approximate onset date of any 
disability of his low back or either foot 
that may be present.  The claims folder 
should be made available to the examiner 
for review.  Following a review of the 
relevant evidence in the claims file, to 
include the service medical records; 
obtaining the medical history from the 
veteran, the physical examination, and any 
tests that are deemed necessary, the 
examiner is asked to opine whether it is 
at least as likely as not (50 percent or 
greater probability) that any disability 
of the low back or either foot that may 
current be present began during service or 
is causally linked to any incident of or 
finding recorded during service.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  

3.  Thereafter, the RO should readjudicate 
the claims in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


